Matter of Oscar Alejandro C.L. (Nicauris L.) (2018 NY Slip Op 03912)





Matter of Oscar Alejandro C.L. (Nicauris L.)


2018 NY Slip Op 03912


Decided on May 31, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 31, 2018

Sweeny, J.P., Richter, Andrias, Kahn, Moulton, JJ.


6739

[*1]In re Oscar Alejandro C.L., A Child Under the Age of Eighteen Years, etc., Nicauris L., Respondent-Appellant, The Administration for Children's Services, Petitioner-Respondent.


Law Office of Lewis S. Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Tahirih M. Sadrieh of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Claire V. Merkine of counsel), attorney for the child.

Order, Family Court, New York County (Jane Pearl, J.), entered on or about May 22, 2017, which, after a fact-finding hearing, determined that respondent mother neglected the subject child, unanimously affirmed, without costs.
The finding of neglect was established by a preponderance of the evidence (see Family Ct Act § 1012[f][i][B]; § 1046[b][1]). The mother's long-standing history of cocaine use, the prior neglect proceeding brought against her based on such use, which culminated in her losing custody of her older child, and her repeated failure to cooperate with drug treatment were inconsistent with her claim that she had not used cocaine for two years prior to the October 2016 positive toxicology while pregnant with the subject child (see Matter of Nassau County Dept. of Social Servs. v Denise J., 87 NY2d 73, 80 [1995]). The evidence presented was "sufficient to prove that if the child were released to the mother there would be a substantial probability of neglect that places the child at risk" (Matter of Jayvien E. [Marisol T.], 70 AD3d 430, 436 [2010] [internal quotation marks and brackets omitted]).
We have considered the mother's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 31, 2018
CLERK